Citation Nr: 1532412	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an effective date prior to October 5, 2005 or the grant of service connection for posttraumatic stress disorder (PTSD).   

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).   

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Columbia, South Carolina, on brokerage for the RO in Atlanta, Georgia, which retains original jurisdiction. This rating decision granted entitlement to service connection for PTSD, and assigned a disability rating of 50 percent effective October 2005, the date the Veteran's formal claim was received. 

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A transcript has been associated with the file. 

In September 2011, the Board remanded the claims for further development.  In an April 2014 decision, the RO denied entitlement to an earlier effective date for service connection for PTSD and remanded the claims for an increased rating for PTSD and for entitlement to a TDIU for further development.  The Veteran appealed the issue of entitlement to an earlier effective for service connection for PTSD.  In a June 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded this claim back to the Board for action consistent with the joint motion.  





The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 joint motion, the parties indicated that the Board's April 2014 decision did not provide an adequate statement of reasons and bases as to whether VA was required to provide the appellant with a retrospective medical opinion pertaining to whether his PTSD became manifest any earlier than November 2002.  

In light of the JMR, on remand, the AOJ should arrange for a VA examination, which includes provision of this retrospective opinion.  During the examination, the examiner should also assess the current severity of the Veteran's PTSD and the likelihood that his PTSD renders him unemployable.  

Prior to arranging for the VA examination and retrospective medical opinion, the AOJ should obtain any VA records of treatment or evaluation for psychiatric disability dated since June 2011.  Also, as the Veteran testified at his January 2011 Board hearing that he was evaluated by a psychiatrist in 1985 at the VA West Palm Beach Medical Center, the AOJ should attempt to obtain a record of this evaluation.  Additionally, the AOJ should obtain the Veteran's complete service personnel file.  

Also, in the April 2014 remand, the Board instructed the AOJ to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran and copies of all medical records upon which any such SSA decision was based.  The AOJ subsequently requested from SSA any medical records pertaining to any claim made by the Veteran for SSA benefits.  

In response, the AOJ received only a single Disability Report (Form SSA-3368) from SSA.  It is unclear whether this Disability Report is the only documentation SSA has with respect to any claim made by the Veteran for SSA benefits.  Thus, on remand, the AOJ should determine whether SSA has any additional documentation pertaining to any claim made by the Veteran for SSA benefits, including any decisional documents or medical records.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records of treatment or evaluation for psychiatric disability dated since June 2011. 

2.  Attempt to obtain a record of a psychiatric examination of the Veteran that took place at a VA facility in West Palm Beach, Florida in 1985.  This attempt should include a search of any appropriate VA records' archives.  

3.  Contact SSA to clarify whether they have any additional documentation on file for the Veteran other than a May 2004 Disability Report (SSA Form 3368).  Specifically ask SSA to provide a copy of any SSA decision awarding or denying disability benefits for the Veteran.  Also specifically ask SSA to provide a copy of all medical records pertaining to the Veteran on file with SSA.

If possible, the Veteran himself is asked to obtain the records above in order to expedite his case. 

4.  Arrange for a VA examination by an appropriate mental health professional to:

A) Determine the current severity of the Veteran's PTSD;
B) Determine the likely effect of the PTSD on his employability and;
C) Provide a retrospective opinion pertaining to whether the Veteran's PTSD became manifest earlier than November 2002.  

A review of the joint motion from the Veteran's Court may help the examiner understand why the Board is requesting this "retrospective opinion".

The Veteran's claims file, including the service treatment records, post-service medical records, the Veteran's January 2011 hearing testimony and any other information deemed pertinent must be reviewed by the examiner in conjunction with the examination and provision of the retrospective opinion.  

Regarding potential unemployability, the examiner should comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the Veteran's service-connected PTSD alone is of such severity to result in the inability to engage in substantial gainful employment.   

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

Regarding provision of the retrospective opinion, the examiner should determine based on the Veteran's military, medical and psychiatric history, whether a PTSD diagnosis according to DSM criteria had become manifest any earlier than November 2002.  If so, the examiner should identify when the diagnosis was first present.  

If the examiner is unable to provide this retrospective opinion without resort to speculation, the examiner should explain why this is the case in as much detail as possible to address the concerns of the Veterans Court.  

The examiner should provide a specific rationale for all opinions provided.  

5.  This is a complex case back from the Veterans Court.  Review the VA psychiatric examination report and opinions provided to ensure that they are in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




